Citation Nr: 1622102	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for limitation of extension of the right knee, from January 17, 2014.

2. Entitlement to a compensable rating for limitation of extension of the right knee, prior to January 17, 2014.

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

4. Entitlement to a compensable rating for recurrent subluxation or lateral instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 through March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2013, the Board remanded the appeal in order obtain a VA examination.  The examination was provided in January 2014, after which the AOJ issued a supplemental statement of the case (SSOC) and a separate rating decision, discussed below.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1. From January 17, 2014, the Veteran's right knee extension has been limited to 40 degrees.  

2. Prior to January 17, 2014, there was no evidence to show that the Veteran was unable to fully extend his right knee.

3. The Veteran's chondromalacia of the right knee has been productive of pain upon flexion, flare ups, and weakness; he has been able to flex his knee greater than 60 degrees.

4. The Veteran's right knee impairment has been productive of slight patellar subluxation.
 
CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5261 (2015).

2. Prior to January 17, 2014, the criteria for a compensable evaluation for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), DC 5261 (2015).

3. The criteria for an evaluation in excess of 10 percent for chondromalacia of the right knee, based on limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), DC 5014 (2015).

4. The criteria for a separate 10 percent evaluation, but no greater, based on right knee subluxation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such VCAA-compliant notice letters were sent to the Veteran in October 2009 and December 2009, and the RO has informed the Veteran of all relevant readjudications.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with his claim, most recently in January 2014.  The Board finds that, taken together, these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate). In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying scheduler criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran has been in receipt of a 10 percent evaluation under DC 5014 for chondromalacia since September 2009.  See 38 C.F.R. § 4.71(a).  The Veteran has also been awarded a 40 percent rating since February 2014 under DC 5261.  However, the claim on appeal involves several relevant regulations and ratings criteria.

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71(a), DC 5257. 

Under DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees, a 20 percent evaluation is warranted when extension is limited to 15 degrees, a 30 percent evaluation is warranted when extension is limited to 20 degrees, a 40 percent evaluation is warranted when extension is limited to 30 degrees, and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71(a), DC 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71(a), Plate II.

Under DC 5260, which provides disability evaluations based on limitation of flexion, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a), DC 5260.

VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261, and for instability or subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability or subluxation of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under DC 5260 and DC 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

DC 5258 assigns a 20 percent evaluation for dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71(a), DC 5258.  Additionally, DC 5259 assigns a 10 percent rating for removal of semilunar cartilage, symptomatic.  38 C.F.R. § 4.71(a), DC 5259.

Analysis

The Veteran submitted his claim for an increased rating in September 2009.  In his claim, he stated that since his last evaluation he felt that his knee had changed.  He reported pressure in his joints which became painful upon walking, and caused him to limp.  He reported having to adjust his gait to help with the weakness, and requiring a full hour for the pain to stop after consistent use of his leg.  He also noted that he needed stronger medication, and that the weather could cause his knee to hurt.

In the November 2009 VA examination, the Veteran's radiology report revealed a mild narrowing of the medial knee joint space, with calcification within the quadriceps tendon at the patella.  There was no evidence of fracture or arthritic change.  During the examination, the Veteran reported locking and swelling of his knee, as well as weakness, stiffness, and lack of endurance.  While he denied instability, he did report having flare ups during certain activities that lasted for minutes at a time and limited his motion.  He also reported that his knee pain affected his job as an operator at a printing press because he experienced pain while climbing stairs, squatting, or any activity that required him to have pressure on his knees.  The examiner found that the Veteran had some tenderness on the right patella, and crepitus upon flexion and extension of the right knee.  The range of motion for the right knee was 0 to 125 degrees with pain throughout movement with repetitive use, and decreased motion of 0 to 119 degrees due to pain.  The examiner opined that the Veteran had patellofemoral syndrome of the right knee with degenerative joint disease.

The RO evaluated the Veteran's knee disability as 10 percent disabling under DC 5014 in December 2009.  DC 5014 pertains to osteomalacia and provides that such will be rated on limitation of motion of the affected parts as degenerative arthritis.  The Veteran filed a Notice of Disagreement where he indicated that the VA examination administered was inadequate.  He reported being forced to go beyond his range of motion, which caused significant pain.  He also reported clicking in his joints when he walked, and that he felt his knee was very unstable and would give away.

The January 2014 VA examination, ordered pursuant to the Board's December 2013 remand, revealed that the Veteran was diagnosed with chondromalacia and mild osteoarthritis of the right knee.  The Veteran reported having flare-ups that impacted the function of his knee, however the examiner found it speculative to make any finding without observing the Veteran's function under that circumstance.  The Veteran exhibited flexion to 115 degrees, with painful motion beginning at 80 degrees.  The Veteran was unable to fully extend his right knee, with extension ending at 40 degrees, but did not exhibit painful motion upon extension.  After repetitive use testing, the Veteran's post-test flexion ended at 125 degrees.  He did not exhibit any limitation of extension after repetitive use testing.  The Veteran exhibited functional loss caused by weakened movement, less movement than normal, and pain upon movement.  The Veteran reported having a flare up that day, and as a result, walked with a limp.  There was no tenderness or pain to palpation, and the Veteran's muscle strength, joint stability, and medial lateral instability were all normal.  The examiner noted no history or evidence of recurrent subluxation or dislocation, tibial or fibular impairment, or any meniscal condition, and the Veteran had not undergone any joint or other surgical procedures.  The Veteran also reported occasionally using a cane for his knee pain.  Imaging revealed degenerative arthritis in the right knee, with evidence of patellar subluxation.  The examiner found that the Veteran's knee disability did not impact his ability to work.

I. Rating in Excess of 40 Percent for Limitation of Extension, from January 17, 2014

After reviewing all the evidence, the Board finds, at the outset, that an evaluation in excess of 40 percent is not warranted based on limitation of extension, from January 17, 2014.  In order to warrant an increased rating under DC 5261, the weight of the evidence must show functional limitation of extension to at least 45 degrees.  See 38 C.F.R. § 4.71(a), DC 5261 (requirements for a 50 percent evaluation).  In this regard, the objective evidence of record demonstrates that the Veteran was able to extend his leg to 40 degrees.  The Veteran has not alleged that this test was inaccurate or that his knee extension is limited beyond what the VA examiner found.  Moreover, the Board notes that upon repetitive motion testing, the Veteran was able to fully extend his knee.  Even considering the effects of painful motion and additional limitation due to pain, weakness, and fatigue, a rating in excess of 40 percent is not warranted under DC 5261 because the current evaluation contemplates pathology productive of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-207.


II. Rating for Limitation of Extension Prior to January 17, 2014

The Veteran is also not entitled to a compensable rating under DC 5261, limitation of extension, prior to January 17, 2014.  Prior to this date, the Veteran did not exhibit limitation of extension of at least 5 degrees, the minimum value required for a rating under DC 5261.  In the November 2009 VA examination, the Veteran's range of motion was from 0 to 125 degrees, which decreased to 119 degrees due to pain and repetitive use.  The examiner did note some evidence of crepitus upon flexion and extension, but made no finding as to the Veteran's limitation of extension.  In his Notice of Disagreement, the Veteran stated that he had been forced to move his knee beyond its normal range of motion.  However, even taking that into account, the evidence does not support a finding of limitation of extension prior to the January 2014 VA examination.  Prior to that examination, there is simply no medical or lay evidence to suggest that he was unable to fully extend his right knee.  As such, a comparable rating based on limitation of extension prior to January 17, 2014 is not warranted.

III. Rating in Excess of 10 Percent for Chondromalacia

The Board also finds that an evaluation in excess of 10 percent for chondromalacia, under DC 5014, is unwarranted.  Osteomalacia, DC 5014, is rated on limitation of motion of affected parts, as degenerative arthritis, DC 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the specific diagnostic codes for the joints involved.  38 C.F.R. § 4.71(a), DC 5003.  When the limitation of motion of a specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In its December 2009 rating decision, the AOJ granted the Veteran a 10 percent rating under DC 5014, based upon pain the Veteran experienced during flexion of his knee.  The Board finds that a rating in excess of 10 percent based on limitation of flexion is likewise not warranted, as there is no credible evidence suggesting that the Veteran's right knee flexion is limited to 30 degrees, even when factoring in his complaints of painful motion.  See 38 C.F.R. § 4.71(a), DC 5260.  As noted above, both VA examinations of record demonstrate that the Veteran's flexion is limited at an angle much higher than 30 degrees, which is required for a 20 percent rating under DC 5260.  Id.  The most recent VA examination shows the Veteran exhibiting flexion to 115 degrees.  Even considering that the Veteran exhibits painful motion at 80 degrees upon flexion, this is still more than a limitation of flexion at 30 degrees which is required for a higher 20 percent rating.  The Veteran has complained generally of stiffness, weakness, and painful motion, but he has never reported being unable to bend his right leg to a degree that would warrant a 20 percent rating.  In light of the above, even considering functional limitations due to pain, weakness, fatigue, etc., the weight of the evidence is against a higher rating for limitation of flexion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-207.

IV. Rating Assigned for Slight Knee Impairment, Recurrent Subluxation

The Board finds that the Veteran is entitled to a 10 percent rating for slight recurrent subluxation under DC 5257.  The January 2014 VA examination revealed some evidence of patellar subluxation, but no instability and no medial lateral instability.  Similarly, the Veteran denied instability during the November 2009 VA examination.  However, in his December 2009 Notice of Disagreement, the Veteran reported that his knee was unstable.  The Veteran is competent to report his symptoms of instability; however the Board finds that the findings from the VA examinations concerning subluxation are more probative as to the Veteran's current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one'"(quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994))).  Since the most recent VA examination shows some evidence of patellar subluxation, the Board finds that a separate evaluation is warranted under DC 5257.  As there is no evidence of subluxation that is moderate in degree, a 10 percent rating is appropriate for slight impairment.

V. Other Rating Criteria

The Veteran does not exhibit any other symptoms that would warrant separate ratings under DC's 5256, 5258, 5259, 5262, and 5263.  Specifically, there is no evidence of ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or hyperextension of the knee.  Similarly, the Veteran has not undergone any surgical procedures related to his knee, including any procedure involving the removal of cartilage.  Therefore, additional ratings under these diagnostic codes are unwarranted. 

In sum, the Board finds that an evaluation in excess of 40 percent for the Veteran's limitation of extension of the right knee, DC 5261, is not warranted, nor is the Veteran entitled to a compensable evaluation under DC 5261 prior to January 17, 2014.  The Veteran is entitled to an evaluation of 10 percent for slight subluxation of the right knee under DC 5257.  The Veteran is not entitled to an evaluation in excess of 10 percent for chondromalacia.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected knee disability.  The evidence shows that his right knee symptoms are productive of slight subluxation and painful motion resulting in limitation of extension.  These symptoms are contemplated by the diagnostic codes discussed above.  See 38 C.F.R. § 4.71(a), DC 5257, 5261.  The Veteran's symptoms of pain, weakness, stiffness, and lack of endurance have also been contemplated under the assigned ratings.  See 38 C.F.R. § 4.71(a), DC 5014.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.  Furthermore, there is no evidence of frequent hospitalizations due to symptoms pertaining to the Veteran's knee, and the January 2014 VA examination found that the Veteran's disability did not impact his ability to work.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

1. Entitlement to a rating in excess of 40 percent for limitation of extension of the right knee from January 17, 2014, is denied.

2. Entitlement to a compensable rating for limitation of extension of the right knee, prior to January 17, 2014, is denied.

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee, is denied.

4. A separate rating of 10 percent, for slight subluxation of the right knee under Diagnostic Code 5257, is granted, subject to the controlling regulations governing the payment of VA monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


